EXHIBIT 2
V I R G I N I A:
                         IN THE CIRCUIT COURT OF NORFOLK
                                    Civil Division

JEFFREY M. ETTER,

                    Plaintiff,                            Case No.: CL20011930-00

        v.

AXONICS MODULATION
TECHNOLOGIES, INC. ET AL.,

                    Defendants.


                       NOTICE OF FILING NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1441(a) and 1446(d), Defendants Axonics Modulation

Technologies, Inc. and Raymond Cohen (collectively, “Defendants”) give notice to the Circuit

Court of Norfolk, and Plaintiff Jeffrey M. Etter (“Plaintiff”), that on February 9, 2021, Defendants

filed a Notice of Removal, thereby removing this action to the United States District Court for the

Eastern District of Virginia, Norfolk Division. A copy of the Notice of Removal is attached to this

Notice as Exhibit A.



 Dated: February 9, 2021                          Respectfully submitted,

                                                   /s/ Yvette V. Gatling
                                                  Yvette V. Gatling (VSB No. 92824)
                                                  Melissa M. Harclerode (VSB No. 99307)
                                                  LITTLER MENDELSON, P.C.
                                                  1650 Tysons Boulevard, Suite 700
                                                  Tysons Corner, VA 22102
                                                  Telephone: 703.286.3143
                                                  Facsimile: 703.842.8211
                                                  Email: ygatling@littler.com
                                                  Email: mharclerode@littler.com

                                                  Counsel for Defendants Axonics Modulation
                                                  Technologies, Inc and Raymond Cohen
                               CERTIFICATE OF SERVICE

       The undersigned certifies that on this 9th day of February, 2021, a copy of the foregoing

Notice of Filing Notice of Removal was served by federal express upon the following:

                             James T. Taylor, Esq.
                             Barry Montgomery, Esq.
                             Kalbaugh, Pfund & Messersmith, P.C.
                             Richmond Office
                             901 Moorefield Park Drive, Suite 200
                             Richmond, Virginia 23236

                             Counsel for Plaintiff


                                             /s/ Yvette V. Gatling ______________________
                                                              Yvette V. Gatling




                                               2
